        Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 1 of 27 Page ID #:1



 1   CAROLYN F. McNIVEN (SBN 163639)
     GREENBERG TRAURIG, LLP
 2   4 Embarcadero Center, Suite 3000
     San Francisco, CA 94111
 3   Telephone: (415) 655-1270
     Facsimile: (415) 707-2010
 4   mcnivenc@gtlaw.com
 5   Attorneys for Applicant
     JSC BTA BANK
 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
     In the Matter of the Application of JSC Case No. 8:20-MC-00126
12
     BTA Bank for an Order Seeking Discovery
13   Under 28 U.S.C. § 1782                  EX PARTE APPLICATION FOR
                                             DISCOVERY ORDER PURSUANT
14                                           TO 28 U.S.C. § 1782 IN AID OF
                                             FOREIGN PROCEEDING
15
                                                     CTRM:       TBD
16                                                   JUDGE:      TBD
                                                     DATE FILED: December 2, 2020
17

18

19

20

21

22

23

24

25

26

27

28

                                                 1
                          APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
         Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 2 of 27 Page ID #:2



 1         APPLICATION OF JSC BTA BANK FOR AN ORDER PURSUANT TO
                                28 U.S.C. § 1782
 2

 3         Applicant JSC BTA Bank (“Applicant,” “BTA,” or “BTA Bank”), by its counsel,
 4   hereby applies to the Court for an Order under 28 U.S.C. § 1782(a) granting it leave to take
 5   discovery from: (a) certain Wells Fargo entities, namely, Wells Fargo Bank, NA, Wells
 6   Fargo & Company, Wells Fargo Clearing Services, LLC, Wells Fargo Financial Advisors
 7   Network LLC, and related entities; (b) accountant/tax preparer Yvgeny Bukrinsky (d/b/a
 8   Omega Enterprises); (c) certain business entities owned or operated by Elvira Kudryashova
 9   (“Elvira Kud”), namely, Anthill Shopnplay (a/k/a Anthill Fashion Market, Anthill
10   Shopnplay LLC, and Kud Vintage) and Edward Hill Bakery party N beyond; (d) Granite
11   Escrow and Settlement Services; (e) Escrow of the West; (f) real estate agent Jason
12   Bradshaw d/b/a Bradshaw Residential Group; and (f) Coldwell Banker Real Estate LLC
13   (“Coldwell Banker”)      (collectively, “Respondents”), by issuing subpoenas duces tecum
14   pursuant to Rule 45 of the Federal Rules of Civil Procedure to produce documents and, as
15   to Respondents Bukrinsky and Jason Bradshaw, through depositions under Rule 30 of the
16   Federal Rules of Civil Procedure to give testimony for use in an ongoing civil court case in
17   London, England, and related investigations. This Application is supported by the
18   Memorandum of Points and Authorities below, as well as the Declaration of Jason Kislin
19   (“Kislin Decl.”) and attached exhibits. A proposed discovery order and subpoenas have
20   been contemporaneously filed as attachments to this Application. BTA is filing this
21   application ex parte and without notice to any person.
22         In its accompanying Memorandum of Points and Authorities in Support of this
23   Application (“MOPA”), BTA establishes the factual and legal elements for obtaining
24   discovery under Section 1782. Specifically, BTA demonstrates that (1) the person(s) from
25   whom discovery is sought reside or can be “found” in this district; (2) that it is an “interested
26   person” in an ongoing proceeding in a foreign tribunal; and (3) that the discovery sought is
27   “for use in a proceeding in a foreign or international tribunal.” See Govan Brown & Assocs.
28   Ltd. v. Does 1 & 2, No. C 10-02704 PVT, 2010 WL 3076295, *2 (N.D. Cal. Aug. 6, 2010)
                                                     2
                             APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
         Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 3 of 27 Page ID #:3



 1         As described further in the MOPA, BTA Bank is the plaintiff/complaining victim in
 2   a pending civil action filed in the United Kingdom in which it has obtained judgments in
 3   excess of $5 Billion (the “UK Case”) against some but not all defendants. BTA is also the
 4   complaining victim in a criminal investigation arising from the same fac ts currently being
 5   pursued by Kazakhstan law enforcement authorities and has shared information of its own
 6   investigation with those authorities.
 7         The UK Case was initially brought against BTA Bank’s former Chairman and
 8   primary shareholder, Mukhtar Ablyazov (“Ablyazov”), upon BTA Bank’s discovery that
 9   Ablyazov had illegally misappropriated as much as $7.5 Billion in BTA Bank’s assets and
10   laundered the proceeds through financial institutions in Switzerland and the United States.
11   Ablyazov’s primary co-conspirator in the money-laundering scheme was initially
12   determined to be his son-in-law, Ilyas Khrapunov (“Khrapunov”), and in 2015, BTA
13   initiated proceedings against Khrapunov in the UK based on his direct involvement in
14   laundering the funds stolen from BTA.
15         His sister Elvira Kud was also suspected of being involved in laundering the proceeds
16   of this scheme, and after BTA obtained evidence confirming her involvement, it added her
17   as a defendant in the UK Case, along with other defendants that it discovered were co-
18   conspirators in the money-laundering scheme. BTA Bank has obtained judgments against
19   defendants Ablyazov and Khrapunov, but the UK Case as to Elvira Kud and her other co -
20   defendants is pending and discovery is underway.
21         Elvira Kud is a resident of this district and maintains bank accounts and operates
22   businesses here. BTA Bank is presently gathering evidence for the UK case concerning
23   Elvira Kud’s unlawful money laundering activities, including acting as nominee for her
24   brother Khrapunov. BTA has learned that she recently received payments from shell
25   companies into which tainted proceeds of the crimes against BTA were transferred; that she
26   has bought and sold numerous luxury properties in the Los Angeles area with so -called dirty
27   money; and that she has financial accounts in this district, including at Respondent Wells
28   Fargo Bank, N.A., at a branch in either Costa Mesa or Newport Beach.
                                                   3
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
         Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 4 of 27 Page ID #:4



 1          Recently, after being presented with certain of the evidence BTA has collected to
 2   date, the UK High Court of Justice issued a World Wide Freezing Order Injunction
 3   (“WFO”), against Elvira Kud, and others. With respect to Elvira Kud, the WFO freezes
 4   certain assets held by Elvira Kud pending adjudication on the merits. The WFO specifically
 5   identifies two accounts maintained by Elvira Kud at one of Wells Fargo’s local branches.
 6          BTA is now seeking financial records regarding these and any other accounts that
 7   Elvira Kud or entities associated with her may have at Well Fargo Bank, NA, and financial
 8   services firms operated under the same corporate umbrella. BTA Bank is also seeking to
 9   issue subpoenas to an accountant Yvgeny Bukrinsky, who acted for at least one of Elvira
10   Kud’s shell companies; Elvira Kud’s active business entities, Anthill Shopnplay and
11   Edward Hill Bakery party N beyond, both of which may be recipients of tainted funds;
12   Granite Escrow and Settlement Services and Escrow of the West, both of which processed
13   the escrow for certain of her real estate transactions in the district; realtor Jason Bradshaw
14   and his real estate firm, Bradshaw Residential Group (n/k/a Coldwell Banker), who acted
15   as Elvira Kud’s real estate agent with respect to certain of her real estate transactions in the
16   district.
17          The requested discovery is relevant to the UK Case insofar as it produce evidence of
18   Elvira Kud’s knowing participation in laundering the proceeds of the fraud against BTA
19   and/or lead to the discovery of other evidence thereof. Further, these records can be used
20   to determine whether her accounts at the Respondent bank hold tainted assets and/or
21   identify other assets and accounts for which a freezing order or other court order can be
22   obtained in the UK Case. Accordingly, the information in Respondents’ possession would
23   not only be relevant but may be essential to the progress of BTA’s efforts to recover the
24   misappropriated assets and prove the merits of their case.
25          As detailed above, BTA’s Application demonstrates that (1) the Respondents from
26   whom discovery is sought reside or can be “found” in this district; (2) that BTA i s an
27   “interested person” in the UK Case; and (3) that the requested discovery is sought for the
28   purpose of recovering the judgment entered in the UK Case. See Govan Brown & Assocs.
                                                    4
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
        Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 5 of 27 Page ID #:5



 1   Ltd. v. Does 1 & 2, No. C 10-02704 PVT, 2010 WL 3076295, *2 (N.D. Cal. Aug. 6, 2010).
 2   Given the history of rapid movement of assets and acts of concealment, BTA is filing this
 3   motion ex parte, without notice to Elvira Kud or her legal counsel.
 4         WHEREFORE, Applicant BTA respectfully requests that the Court grant its
 5   Application for an Order pursuant to 28 U.S.C. § 1782(a) to obtain evidence from
 6   Respondents Wells Fargo Bank, NA, Wells Fargo & Company, Wells Fargo Clearing
 7   Services, LLC., Wells Fargo Financial Advisors Network LLC, and related entities;
 8   accountant Yvgeny Bukrinsky (d/b/a Omega Enterprises); Elvira Kud’s businesses, Anthill
 9   Shopnplay and Edward Hill Bakery party N beyond; Granite Escrow and Settlement Service
10   and Escrow of the West; and real estate agent Jason Bradshaw and Bradshaw Residential
11   Group (n/k/a Coldwell Banker) and, pursuant to Rule 45 of the Federal Rules of Civil
12   Procedure by serving the subpoenas duces tecum attached as Exhibits to the Memorandum
13   of Points and Authorities in Support of this Application and, as to Yvgeny Bukrinsky and
14   Jason Bradshaw, through deposition pursuant to Rule 30 of the Federal Rules of Civil
15   Procedure.
16
           Dated this 2nd day of December 2020.
17

18

19                                             Respectfully submitted,

20                                             GREENBERG TRAURIG, LLP
21

22                                                /s/ Carolyn F. McNiven
                                               Carolyn F. McNiven
23

24                                             Attorneys for Applicant JSC BTA Bank
25

26

27

28
                                                  5
                           APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
         Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 6 of 27 Page ID #:6



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2          I.     Overview of 28 U.S.C. § 1782
 3          Section 1782 authorizes a federal district court to order discovery of documents and
 4   testimony for use in a foreign proceeding from any person who resides or is found in the
 5   court’s district:
 6          The district court of the district in which a person resides or is found may order
            him to give his testimony or statement or to produce a document or other thing
 7
            for use in a proceeding in a foreign or international tribunal, including criminal
 8          investigations conducted before formal accusation. The order may be made …
            upon the application of any interested person and may direct that the testimon y
 9
            or statement be given, or the document or other thing be produced, before a
10          person appointed by the court.
11   28 U.S.C. § 1782(a).
12          A successful application must meet three requirements: (1) the person(s) from whom
13   discovery is sought must reside or be “found” in the district of the court issuing the
14   discovery order; (2) the applicant must be a foreign tribunal or “interested person”; and (3)
15   the discovery must be sought “for use in a proceeding in a foreign or international tribunal .”
16   Govan Brown & Assocs. Ltd. v. Does 1 & 2, No. C 10-02704 PVT, 2010 WL 3076295, *2
17   (N.D. Cal. Aug. 6, 2010). Because all three requirements are met here, this Application
18   should be granted.
19          II.    Factual Background
20                 A.     Theft of Funds and Other Crimes
21          JSC BTA Bank (“Applicant,” “BTA,” or “BTA Bank”) is a bank based in the city of
22   Almaty in the Republic of Kazakhstan. Declaration of Jason Kislin in support of JSC BTA
23   Bank’s Ex Parte Application for Discovery Order Pursuant to 28 U.S.C. § 1782 In Aid of
24   Foreign Proceeding (“Kislin Decl.”) ¶ 5. Between May 2005 and February 2009, BTA was
25   controlled by its Chairman and primary shareholder, Mukhtar Ablyazov (“Ablyazov”).
26   Kislin Decl. ¶ 6. In 2008, during the global credit crunch, the Kazakh financial regulator
27   (the “AFN”) began investigating BTA’s loan portfolio, identifying a number of issues with
28   its risk management and requiring it to make an additional provision of $3.58 billion. Id., ¶
                                                    6
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
         Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 7 of 27 Page ID #:7



 1   7. On January 30, 2009, BTA informed the AFN that it could not meet its liabilities. Id., ¶
 2   8. In February 2009, BTA was effectively nationalized via the Kazakh sovereign wealth
 3   fund (Samruk-Kazyna). Id., ¶ 9. During this time period, Ablyazov was dismissed and
 4   subsequently fled to London, England. Id., ¶ 10.
 5          Thereafter, investigations by BTA Bank’s new management revealed an enormous
 6   hole in its balance sheet. Id., ¶ 11. As part of its investigation, BTA Bank’s new
 7   management engaged KPMG, which advised that BTA Bank should provision for $16.5
 8   billion.   Id.,    ¶ 12.    BTA also found evidence leading it to believe that its former
 9   management, in particular Ablyazov, had embezzled vast amounts of its funds, including
10   by directing and authorizing unsecured loans from BTA to companies that Ablyazov
11   controlled and which had no assets. Id., ¶ 13. In essence, it was discovered that Ablyazov
12   had used BTA as his own personal piggy bank, illegally syphoning off between
13   approximately $6 Billion and $7.5 Billion of BTA assets through a combination of
14   withdrawals, phony loans, and other mechanisms. Id., ¶ 14. Thereafter, as described further
15   below, Ablyazov attempted to conceal the fruits of his crimes by engaging in acts with co-
16   conspirators to conceal the location of the proceeds of his crimes and launder those funds
17   and proceeds. Id., ¶ 15. As might be expected, numerous criminal and civil investigations
18   and proceedings were initiated to attempt to gather evidence of Ablyazov’s crimes, identify
19   his co-conspirators, and locate and freeze the stolen BTA Assets. Id., ¶ 16.
20                 B.      The Ablyazov Proceedings, His Arrest, and $5 Billion Judgment
21          In August 2009, BTA commenced proceedings in England and Wales against
22   Ablyazov and others and eventually procured a worldwide freezing order against the assets
23   of Ablyazov and six alleged associates. Id., ¶ 21. Thereafter, BTA commenced additional
24   proceedings in the UK, commencing in total 13 sets of proceedings in the High Court of
25   England and Wales between 2009 and 2010 against Ablyazov and various alleged associates
26   and related parties. Id., ¶ 22. BTA’s claims against Ablyazov and his associates were for
27   fraud and embezzlement on an unprecedented scale. Id., ¶ 23. Essentially, BTA alleged
28   that Ablyazov helped himself to huge amounts of BTA’s cash resources by causing BTA to
                                                       7
                                APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
         Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 8 of 27 Page ID #:8



 1   make substantial transfers of funds to (or for the benefit of) a considerable number of
 2   overseas companies that Ablyazov secretly owned. Id. , ¶ 24.
 3          Ablyazov failed to provide full disclosures of his assets and answer certain other
 4   queries as he was required to do in these proceedings. Id., ¶ 25. The English High Court
 5   found that Ablyazov knowingly gave false evidence during the course of his cross -
 6   examinations in October and November 2009, with the intention of interfering with the
 7   administration of justice. Id., ¶ 26.
 8          In August 2010, BTA successfully applied to the English High Court for receivers to
 9   be appointed over Ablyazov’s assets, in view of Ablyazov’s persistent non-disclosure and
10   breaches of Court orders (the “Receivership Order”). Id., ¶ 27. The Receivership Order
11   has been varied from time to time to cover over 1000 companies and other assets believed
12   to be owned or beneficially owned by Ablyazov. Id., ¶ 28.
13          In February 2012, following a committal hearing, Ablyazov was found to have lied
14   in his asset disclosure and cross-examination at the hearing, and to have dealt with certain
15   assets in breach of a world-wide freeze order issued by the Court, as well as to have relied
16   on backdated and fabricated documentation and suborned the giving of evidence. Id., ¶ 29.
17          Ablyazov subsequently fled to France before judgment could be handed down. Id.,
18   ¶ 30. In his absence, Ablyazov was sentenced by the UK Court to three concurrent 22 -
19   month terms of imprisonment.        Id., ¶ 31. The UK Court subsequently ordered that
20   Ablyazov’s defenses to BTA’s civil claims in the English Commercial Court be struck out.
21   Id., ¶32. Three of BTA’s claims against Ablyazov were then selected to proceed to trial.
22   Id., ¶ 33. In each of the subsequent proceedings, judgment was entered in favor of BTA.
23   Id., ¶ 34.
24          BTA ultimately obtained judgements against Ablyazov in England for over $5
25   Billion. Id., ¶ 35. Ablyazov has not voluntarily paid any part of these judgments and BTA
26   has recovered only a relatively small amount through enforcement, including against some
27   properties in the UK belonging to Ablyazov, totaling approximately $45 million arising
28
                                                   8
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
         Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 9 of 27 Page ID #:9



 1   from the various English proceedings. Additionally, BTA has also taken control of other
 2   assets (mainly in the CIS), resulting in total recoveries of less than $1 Billion. Id., ¶ 37.
 3          Since obtaining the judgements, BTA has been aggressively moving in multiple
 4   jurisdictions (mainly consisting of judgment recognition proceedings) including
 5   Switzerland, Lichtenstein, Luxembourg and the United States to locate, and freeze
 6   Ablyazov’s assets so that they may be recovered and restored to BTA.                 Id., ¶ 38.
 7   Unfortunately, BTA’s extensive asset recovery and enforcement efforts have been
 8   frustrated by Ablyazov and his co-conspirators’ use of a web of companies, many of which
 9   are offshore and held via straw or nominee owners, to conceal their assets and as such, the
10   proceeds of their crimes. Id., ¶ 39. Through the myriad of shell companies used by
11   Ablyazov and his associates, the co-conspirators have managed to effect hundreds of
12   financial transfers between countries and institutions, in order to put their assets beyond
13   BTA’s reach. Id., ¶ 40.
14           To date, despite its aggressive efforts, BTA Bank has recovered only a fraction of
15   what Ablyazov and his co-conspirators stole. Id., ¶ 41.
16                C.     The UK Case and Elvira Kudryashova (a/k/a Elvira Kud)
17         During the course of its investigation, BTA discovered that one of Ablyazov’s key
18   co-conspirators was Ilyas Khrapunov (“Khrapunov”), his son-in-law and “right hand man”
19   and the step-son of the former mayor of Almaty, Victor Khrapunov. Id., ¶ 42. In July
20   2015, BTA issued a further set of proceedings against Ablyazov and Khrapunov — JSC
21   BTA Bank [versus] Mukhtar Ablyazov and Ilyas Khrapunov, Claim No. CL-2015-000549
22   (the “UK Case”) — in the English High Court of Justice, Business and Property Courts of
23   England and Wales, Commercial Court. Id., ¶ 43. BTA alleged in the UK Case that
24   Khrapunov had been, since December 2009 at the latest, involved in a conspiracy with
25   Ablyazov that involved concealing, dealing with, disposing of, and/or diminishing the value
26   of the money stolen by Ablyazov from BTA (hereinafter “the Ablyazov -Khrapunov
27   scheme”). Id., ¶ 44. Indeed, the facts uncovered by BTA and other victims of Ablyazov’s
28   crimes reads like an international thriller. Id., ¶ 45, Ex. A (Stephen M. Bland, The Case of
                                                    9
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
          Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 10 of 27 Page ID #:10



 1   the Khrapunovs, THE DIPLOMAT, (Jul 18, 2018), http://www.thediplomat.com/2018/07/the-
 2   case-of-the-khrapunovs).
 3            In June 2018 BTA eventually obtained a partial judgment for $500 Million against
 4   Khrapunov in the UK Case. In September 2018, the English High Court stayed the UK
 5   Case. Kislin Decl., ¶ 47. That stay was lifted on November 13, 2020. Id. Id., ¶ 46. It is
 6   the UK Case, which BTA recently re-activated, that is relevant to this application.
 7            In addition to its attempts to locate assets, BTA Bank has attempted to identify and
 8   gather evidence against Ablyazov’s co-conspirators in the original crimes against BTA and
 9   in laundering the proceeds of those crimes. Id., ¶ 48. One of the newly added defendants
10   in the amended and re-activated UK Case is Khrapunov’s sister, Elvira Kudryashova (a/k/a
11   Elvira Kud, Elvira Belmandani, Elvira Khrapunov) (“Elvira Kud”), who resides in this
12   district and has done so since in or about 2010.1 Id., ¶¶53, 63. BTA has obtained evidence
13   indicating that Elvira Kud acted as a nominee for her brother Khrapunov in the money
14   laundering scheme, that she received payments from shell companies into which tainted
15   proceeds of the crimes were transferred, and that she owns property and has financial
16   accounts in this district, including at Respondent, Wells Fargo Bank, NA. Id., ¶ 49.
17            Based on what it uncovered through its investigation, BTA moved to have the stay
18   lifted in the UK Case and amended its complaint to add multiple new defendants, including
19   Elvira Kud. Id., ¶ 50. BTA’s case in the UK against Elvira Kud is currently in the pre-trial
20   discovery state and BTA is continuing to amass evidence of Elvira Kud’s involvement in
21   money laundering, to attempt to locate her assets and those of her co -defendants, and apply
22   for freeze orders to ensure that assets, once located, do not disappear before judgment is
23   rendered in the UK Case as to Elvira Kud and the remaining defendants. Id., ¶ 51.
24   \\
25   \\
26            1
                 Ilyas Khrapunov and his sister Elvira left Kazakhstan for Switzerland with their mother and father in about 2007 after
27   their father, Victor Khrapunov, the former mayor of Almaty, came under investigation for corruption and self -dealing. Kislin
     Decl. ¶ 61. According to a federal lawsuit filed by the city of Almaty, Victor Khrapunov sold off city real property to his
28   daughter Elvira Kud for drastically below market prices and through means of shell companies. Kislin Decl. ¶ 54; see also City
     of Almaty v. Khrapunov, 956 F.3d 1129 (9th Cir. 2020).
                                                                    10
                                     APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 11 of 27 Page ID #:11



 1                D.     Background on Elvira Kud and Her Relatives
 2         According to numerous sources including media reports and pleadings in a case filed
 3   in the Central District of California by the City of Almaty, Kazakhstan — City of Almaty v.
 4   Khrapunov, et al. (Case No. CV14-3650-FMO-CW) (the “City of Almaty Case”) — the
 5   Ablyazov and Khrapunov families are tied together by marriage and a common course of
 6   criminal conduct.    Id., ¶ 52.    Elvira Kud’s brother, Ilyas Khrapunov, is married to
 7   Ablyazov’s daughter, Madina, and Elvira Kud has allegedly laundered money for both her
 8   father and brother as well as for Ablyazov. Id., ¶ 53. Victor Khrapunov, Elvira Kud, and
 9   her husband Dmitry Kud (a/k/a Dmitry Kudryashova), and other family members have been
10   separately accused by the City of Almaty in the City of Almaty Case of corruptl y and
11   fraudulently converting municipal assets to their own personal use and thereafter laundering
12   hundreds of millions of dollars of that scheme in this district and elsewhere. Id., ¶¶ 54, 56,
13   Ex. B. The money laundering allegations and use of shell companies set out in the City of
14   Almaty’s amended complaint mirror closely the type of conduct uncovered by BTA with
15   regard to the laundering of stolen BTA money — namely, that Elvira Kud was actively
16   involved in setting up shell companies, including shell companies in California, purchasing
17   assets, and moving money to launder criminal proceeds. Id., ¶ 57.
18         Elvira Kud is also referred to in a complaint brought in March 2019 in the United
19   States District Court Southern District of New York by the City of Alma ty and BTA against
20   others (the “SDNY Proceedings”). Id., ¶ 58. The SDNY Proceedings go into significant
21   detail as to Elvira Kud’s role in concealing and dissipating monies on behalf of Khrapunov
22   including using monies received from the bank accounts of companies controlled by
23   Khrapunov to purchase US real property in knowing violation of freezing orders issued by
24   UK courts. Id., ¶ 59.
25         BTA is endeavoring to learn as much as possible about the entities that Elvira Kud
26   and her co-conspirators used to launder money to determine how and when such entities
27   may have been used to launder proceeds of the crime against BTA Bank. Id., ¶ 60. Based
28   upon the City of Almaty’s amended complaint as well as numerous press reports, it appears
                                                   11
                             APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 12 of 27 Page ID #:12



 1   that Victor Khrapunov fled Kazakhstan for Switzerland with his wife and step-children in
 2   about 2007 after news of his crimes broke. Id., ¶ 61. According to those same sources,
 3   Elvira Kud is married to Russian national Dmitry Kud, who is also a defendant in the City
 4   of Almaty Case and is being investigated by BTA Bank to determine if he assisted in the
 5   money laundering scheme. Id., ¶ 63.
 6         In or around 2010, Elvira Kud moved to Beverly Hills, California, with Dmitry Kud,
 7   where she ostensibly operated a Beverly Hills-based interior design firm called Style Life
 8   Décor. Id., ¶ 63, Exs. B, C. Additionally, according to California Secretary of State (“CA
 9   SOS”) filings, numerous press reports, interviews with Elvira Kud and her websites and
10   postings, Elvira Kud also owns and operates two retail businesses in Costa Mesa, “Anthill
11   Shopnplay” (a/k/a Anthill Fashion Market, Anthill Shopnplay LLC, Kud Vintage)
12   (anthillshop.com) and “Edward Hill Bakery party N beyond.” Id., ¶ 64. Both businesses
13   are located at 1800 Newport Blvd, Costa Mesa, CA. Id. The Edward Hill Bakery business
14   may currently be closed due to the COVID-19 pandemic. Id., ¶ 65.
15         Although Elvira Kud operates two ostensibly legitimate retail establishments in Costa
16   Mesa and a design business out of her home, her assets, which in 2020 have amounted at
17   points to in excess of €197 Million (which approximates to over $235 Million), greatly
18   exceed the amount that could be realistically attributable to the operation of such small -
19   scale enterprises. Id., ¶ 66.
20                E.     Shell Companies Relating to Elvira Kud
21         In addition to the businesses identified above, which apparently actually operate,
22   filings in the City of Almaty Case and records filed with the CA SOS show that Elvira Kud
23   established and/or controlled multiple shell companies in the United States, including in
24   California, MaRo Design LLC, 628 Holdings LLC, Haute Hue LLC, MaRo Enterprises,
25   LLC, and Thirtyeight Enterprises, LLC. Id., ¶ 68. On information and belief, these entities
26   are merely shell companies, used by Elvira Kud and her co-conspirators to conceal their
27   ownership of and source of assets for real and personal property. Id., ¶ 69.
28
                                                   12
                             APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 13 of 27 Page ID #:13



 1         The City of Almaty also identified the following companies as involved in laundering
 2   for Elvira Kud and her money laundering co-conspirators:
 3         (a.)   RMU USA, LLC, a New York Corporation;
 4         (b.)   RPM-MARO LLC, a New York Corporation;
 5         (c.)   Canadian International Ltd., a British Virgin Islands corporation;
 6         (d.)   Crownway, Ltd., a Belize corporation;
 7         (e.)   Vilder Company, S.A., a Panama Corporation;
 8         (f.)   World Health Networks Inc. (f/k/a Health Station Networks Inc. a Delaware
 9                company;
10         (g.)   SDG Capital, SA, a Swiss Company;
11         (h.)   Swiss Promotion Group SA (“SPG”), a Swiss Company;
12         (i.)   Adlux Sarl, SA, a subsidiary of SPG;
13         (j.)   Soho 3203 LLC;
14         (k.)   Soho 3310 LLC;
15         (l.)   Soho 3311 LLC.
16   Id., ¶ 70. Of the companies identified in this section, two — Vilder Company SA and
17   Crownway LTD — are also named defendants in the UK Case for which proceedings are
18   pending just as described for Elvira Kud. Id., ¶ 71.
19                F.     Shell Companies Relating to Elvira Kud
20         In addition to running her businesses, Elvira Kud has owned and flipped several
21   luxury properties in the area over the past ten years. Id., ¶ 72.
22         According to press and social media reports and the City of Almaty’s Amended
23   Complaint, on or about July 13, 2013, Elvira Kud purchased a house in Fryman Canyon
24   with the street address of 11986 Lockridge Rd, Studio City, for around $5 Million and then,
25   seven months later, put it on the market for considerably more, eventually selling it in 2014
26   to famed musician Bruno Mars for $6.5 Million. Id., ¶ 88. The house was held in the name
27   of The Kasan Family Trust, of which Elvira Kud was allegedly a trustee. Id., 89.
28
                                                   13
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 14 of 27 Page ID #:14



 1         According to the City of Almaty’s Amended Complaint, Elvira and Dmitry Kud
 2   purchased a home at 2578 Hutton Drive, Beverly Hills, CA for approximately $3.65
 3   Million. Id., ¶ 73, Ex. B. This purchase was funded with two transfers, on October 20 and
 4   December 2, 2010, totaling over $3.6 Million from their Swiss bank accounts (into which
 5   tainted proceeds had been deposited) to Escrow of the West, an escrow company based in
 6   Los Angeles. Id., ¶ 74. According to the website Realtor.com, the closing for the Hutton
 7   Drive house occurred on or about December 7, 2010, and the house was then listed for sale
 8   on May 10, 2013 for $5.37 Million. Id., 77. The house was eventually sold on July 19,
 9   2013 for $4.97 Million. Id., ¶ 78, Ex. B.
10         In March 2012, Ilyas Khrapunov and his wife purchased a house at 606 North Alta
11   Drive, Beverly Hills, for $5.45 Million through two transfers from shell company Canadian
12   International LTD to Granite Escrow Services in Beverly Hills. Id., ¶ 79, Ex. B. This house
13   was sold on or about July 30, 2013 for approximately $6.975 Million. Id., ¶ 80. BTA Bank
14   is presently investigating whether there is a basis to add Ilyas’ wife Madina and the shell
15   company Canadian International Ltd. to the UK Case and is therefore seeking information
16   concerning them and in particular their connection to this real estate transaction. Id., ¶ 81.
17         According to the City of Almaty’s amended complaint, less than a year after
18   purchasing the house at 606 North Alta, Ilyas and his wife purchased another house on
19   North Alta Drive. Id., ¶ 82. Specifically, in January 2013, they purchased a house located
20   at 628 North Alta Drive for $6.2 Million using a shell company called 628 Holdings LLC.
21   Id., ¶ 83. This purchase was allegedly paid for via two transfers of over $6.1 Million from
22   an account held in the name of Vilder Company SA, at an FBME account in Cypres to
23   Granite Escrow in Beverly Hills, California. Id., ¶ 84. Notably, Vilder Company SA is also
24   a defendant in BTA Bank’s UK Case. Id., ¶ 85. According to CA SOS records and the City
25   of Almaty’s amended complaint, Elvira Kud was the sole officer of 628 Holdings LLC. Id.,
26   ¶ 86. The house was listed for sale in April 2014 for $7.995 Millio n and eventually sold for
27   $7.2 Million in July 2016. Id., ¶ 87.
28
                                                   14
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 15 of 27 Page ID #:15



 1         On or about September 8, 2014, Elvira and Dmitry Kud purchased a property located
 2   at 2 Narbonne, Newport Beach, for $4.1 Million. Id., ¶ 90. This house was also held in the
 3   name of The Kasan Family Trust. Id., ¶ 91. Over the next two years, Elvira Kud oversaw
 4   a dramatic gut renovation of that property, and in 2016, she listed her 7500+ square foot
 5   home, which had been featured in several national interior design publications, for $7.395
 6   Million, eventually selling it in October 2016 for a reported $6.375 Million. Id., ¶ 92.
 7   Respondent Jason Bradshaw of Bradshaw Residential Group was Elvira Kud’s listing agent
 8   for this property and listed himself as the Owner’s Authorized Agent in connection with a
 9   Newport Beach building permit filing on or about August 30, 2016. Id., ¶ 93.
10         Also in 2016, Elvira Kud purchased a property at 310 38 th Street also in Newport
11   Beach for $3,420,000, redecorated it and then sold it in 2018 for $3.987 Million. Id., ¶ 94.
12   It appears that title to this property was held in the name of Thirtyeight Enterprises LLC, a
13   company that according to CA SOS records was established in 2016 and dissolved by Elvira
14   Kud in 2019. Id., ¶ 95. The business address of Thirtyeight Enterprises LLC is listed in the
15   CA SOS filings as 15335 Morrison Street, Suite 115, Sherman Oaks, CA 91403. Id., ¶ 96.
16   Respondent Jason Bradshaw of Bradshaw Residential Group also served as Elvira Kud’s
17   listing agent for the sale of this property. Id., ¶ 97.
18         BTA’s investigation to date suggests that several of the closings and escrows relating
19   to these real property transactions were handled by Granite Escrow and Settlement Services.
20                G.     UK Case: Current Status
21         As noted above, Elvira Kud is a defendant in the UK Case brought by BTA Bank.
22   Although BTA Bank has secured judgements against her brother and Ablyazov, the case
23   against Elvira Kud is currently in the pre-trial discovery stage. Id., ¶ 51. In addition, BTA
24   Bank is a complaining witness in an investigation currently being pursued by Kazakhstan
25   law enforcement authorities and is cooperating with those authorities by sharing
26   information with them. Id., ¶ 19.
27         On November 13th, 2020, BTA Bank submitted an ex parte application before the
28   High Court of Justice of England and Wales in the UK Case for the following orders (the
                                                     15
                             APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 16 of 27 Page ID #:16



 1   “2020 Claim”) each of which were granted: (i) lifting the stay of proceedings in respect of
 2   the Khrapunov Proceedings; (ii) permission to add ten additional parties to the Khrapunov
 3   Proceedings, including Elvira Kud; (iii) a world-wide freeze order (“WFO”) directed
 4   against eight of twelve defendants, including Elvira Kud; (iv) permission to file an amended
 5   particulars of claim; (v) orders for service out of the jurisdiction; a nd (vi) permission to
 6   serve the documents by alternate means. Id., ¶ 98, Exs. E-H. By way of background, the
 7   Khrapunov WFO was also amended pursuant to the 2020 Claim, however, this order is not
 8   relevant for the purposes of this application. Id.
 9         BTA’s November 13 ex parte application to the UK Court summarized its evidence
10   that Elvira Kud (Defendant #4) participated in laundering money obtained in the
11   aforementioned Ablyazov-Khrapunov scheme against BTA Bank, including holding assets
12   in her name and shell companies controlled by her for the co-conspirators. Id., ¶ 99. Among
13   other things, these filings demonstrated that 14 payments were made to Elvira Kud between
14   May 2017 and June 2020 totaling € 194.65 Million and CHF 3.8 Million. Id., ¶ 100. These
15   payments were made to Elvira Kud’s bank accounts by: (i) Khrapunov totaling €3.2 Million;
16   (ii) Crownway Limited (a Belize entity with company number: RA000693_116029) owned
17   or ultimately controlled by Khrapunov (totaling €40 Million); and (iii) companies owned
18   by or ultimately controlled by another co-conspirator in the 2020 Claim, Bulat Utemuratov,
19   including, (a) Pantech SARL (a Luxembourg entity with universal entity code: 2626-7152-
20   1025-6451) totaling €29.6 Million; (b) Crowell Investments Limited (a Cypriot entity with
21   company number: OE 115669) totaling €97 Million; (c) Cannana Limited (a Cypriot entity
22   with company number: HE365622) totaling €21 Million; (d) Thala SA (a Swiss entity with
23   company number: CH-660.5.840.008-5); and (e) Panolos Limited (a St. Vincent and
24   Grenadines entity) totaling CHF3.8 Million. Id. Mr. Utemruatov is alleged by BTA to have
25   played a key role in the conspiracy and the concealment of Ablyazov’s assets and dealing
26   with them in breach of various of the English High Court Orders. Id., ¶ 101. As of the date
27   of the filing, Elvira Kud had €197 Million in a bank account in Monaco with EFG
28   International, which is purported to have been transferred to an account with another
                                                   16
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 17 of 27 Page ID #:17



 1   Monaco Bank, Compagnie Monegasque de Banque. Id., ¶ 102. Based on asset tracing —
 2   and simple common sense given her known employment — it appears that all or a large
 3   share of the funds transferred to Elvira Kud were proceeds of the Ablyazov -Khrapunov
 4   scheme. Id., ¶ 103. Indeed, there is simply no evidence supporting an alternate theory or
 5   to explain why Elvira Kud was personally in receipt of such substantial sums, from entities
 6   to which she otherwise she has no connection, unless she was and is a co-conspirator in the
 7   Ablyazov-Khrapunov scheme. Id.
 8         At the hearing on November 13, 2020, the High Court of Justice, by Mr. Justice
 9   Calver, determined that BTA had established a good and arguable case that Elvira Kud, and
10   others, conspired with Ablyazov and Khrapunov to launder the proceeds of Ablyazov’s theft
11   from BTA with the purpose of evading enforcement of the previously issued English Court
12   judgments and orders against Ablyazov and Khrapunov. Id., ¶ 104. On that basis, Mr.
13   Justice Calver issued that world-wide freeze order entitled “Worldwide Freezing Injunction
14   and Disclosure Order” (“WFO”). Id., ¶ 104, Ex. I.
15         BTA is now tasked with prosecuting its claims against Elvira Kud in the UK Case
16   and to that end is gathering evidence of her money laundering, locating additional assets
17   that it may apply to the UK court to freeze, and seeking to enforce the WFO. Id., ¶ 105.
18   One of its first steps is to locate evidence of her money laundering and proceeds of the
19   scheme transferred to her, and to discover if any other proceeds were transferred to her or
20   businesses or entities controlled by her in this district and thereafter used to purchase assets
21   in this district or elsewhere in the United States. Id., ¶ 106.
22         The Court in the UK Case has already considered evidence of Elvira Kud’s assets in
23   connection with entry of the WFO and thus likely will do so again if further evidence is
24   obtained pursuant to the requested subpoenas, thus negating any concern that the UK is or
25   will be unreceptive to this Court’s assistance. Id., ¶ 108. Likewise, the Kazak law
26   enforcement authorities have previously accepted evidence and information supplied to
27   them by BTA Bank in connection with their investigation of the Ablyazov-Khrapunov
28   scheme, and likely will do so again if further evidence is obtained pursuant to the requested
                                                    17
                             APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
        Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 18 of 27 Page ID #:18



 1   subpoenas, thus negating any concern that these authorities are or will be unreceptive to this
 2   Court’s assistance. Id., ¶ 109.
 3                 H.    Respondents
 4                       (i)      The Wells Fargo Respondents
 5          BTA has learned that Elvira Kud currently maintains accounts at Wells Fargo Bank,
 6   NA, which is a subsidiary of Wells Fargo & Company, in one of that bank’s branch
 7   locations in either Costa Mesa or Newport Beach, California. Id., ¶ 110. BTA has also
 8   learned that Elvira Kud has at least three bank accounts at Wells Fark Bank at this branch.
 9   Id., ¶ 111. Additionally, a Financial Times investigation uncovered information indicating
10   that, in or around April 2013, more than $3.1 Million was transferred out o f one of Elvira
11   Kud’s Wells Fargo accounts to facilitate the purchase of three apartments in the Trump
12   Soho, a 46-story luxury hotel-condominium in New York City. Id., ¶ 115, Ex. J.
13          According to publicly available information, in addition to operating Wells Fargo
14   Bank, N.A., Wells Fargo & Company also operates affiliates, Wells Fargo Clearing
15   Services, LLC and Wells Fargo Financial Advisors Network LLC (collectively with Wells
16   Fargo Bank, NA, “Wells Fargo Respondents”). Id., ¶ 112. Because Wells Fargo Bank,
17   NA, is operated by Wells Fargo & Company which also offers brokerage and clearing
18   services to their bank clients via the two other Respondent entities, BTA wishes to serve all
19   of them with the subpoenas attached hereto so that it can obtain informat ion that will help
20   it investigate and prosecute its claims against Elvira Kud in the UK and effectuate the WFO
21   issued in the UK Case. Id., ¶ 114.
22          The Wells Fargo Respondents operate their businesses in this district and maintain
23   records in this district, most particularly at their branch locations in Costa Mesa and
24   Newport Beach. Id., ¶ 113. Therefore, each of these respondents can be “found” in this
25   district.   Further, Respondent Wells Fargo Bank, NA, certainly has information and
26   evidence regarding Elvira Kud’s assets and financial transactions in this district insofar as
27   it is a depository institution where she maintains accounts. The Wells Fargo Bank accounts
28
                                                     18
                               APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 19 of 27 Page ID #:19



 1   listed in the proposed subpoenas are all listed in the WFO issued in the UK Case. Id., ¶
 2   116.
 3                      (ii)      Respondent Yvgeny Bukrinsky
 4          According to publicly available information, Yvgeny Bukrinsky (“Bukrinsky” and
 5   “Respondent Bukrinsky”) is an accountant who lists his business address at 8325 Skyline
 6   Drive in Los Angeles California. Id., ¶ 117. This address is a residence and it is also where
 7   he operates his d/b/a business, Omega Enterprises. Id.
 8          On August 27, 2018, Yevgeny Bukrinsky, filed a “Statement of No Change” with the
 9   California SOS on behalf of MaRo Design, LLC, of which Elvira Kud was listed as the sole
10   member. Id., ¶ 118. Respondent Bukrinsky also appears to have used or shared a mailing
11   address with Elvira Kud’s shell company Thirtyeight Enterprises LLC, namely, 15335
12   Morrison Street, Suite 115, Sherman Oaks, California 91403. Id., ¶ 119.
13          On or about May 26, 2016, Respondent Bukrinsky submitted registration to the CA
14   SOS for an entity named 824 La Jolla LLC, with the same address as Thirtyeight Enterprises
15   LLC: 15335 Morrison Street, Suite 115, Sherman Oaks, California 91403. Id., ¶ 120.
16   According to Realtor.com, a home at 824 La Jolla Avenue, Los Angeles, was purchased
17   less than a month later, on or about June 16, 2016, for $3.295 Million. Id., ¶ 121. That
18   house was sold on February 2, 2018 for $3.3 Million, and six days later (on February 8,
19   2018), Respondent Bukrinsky filed a certificate of cancellation and other paperwork with
20   the CA SOS for 824 La Jolla LLC. Id., ¶ 122. This flipping of high end properties by 824
21   La Jolla LLC mirrors almost exactly Elvira Kud’s activity with her other shell companies
22   such as Thirtyeight Enterprises LLC, with which it shares an address. Id.
23          On or about January 12, 2020, Respondent Bukrinsky registered a new corporation,
24   Omega Tax Services Inc., with the CA SOS, and listed the bu siness address as 15335
25   Morrison Street, Suite 115, Sherman Oaks, CA 91403 (the same address used by Thirtyeight
26   Enterprises LLC and 824 La Jolla LLC); himself as an officer; and his address as 8325
27   Skyline Drive in Los Angeles, California. Id., ¶ 123. This suggests that he offers tax
28   services in addition to accounting services.
                                                     19
                               APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
          Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 20 of 27 Page ID #:20



 1           BTA Bank wishes to obtain records from Respondent Bukrinsky relating to MaRo,
 2   Elvira Kud, and any other entity associated with Elvira Kud and/or her co -defendants in the
 3   UK Case; and to depose him to ask (among other things) about the instructions that he
 4   received relating to MaRo Design LLC, and any other asset or control information he has
 5   relative as to Elvira Kud, and whether any of the remaining defendants in the UK Case have
 6   or had an interest or involvement in 824 La Jolla LLC. Id., ¶ 124.
 7                        (iii)    Respondent Escrow of the West
 8           As noted above, Escrow of the West handled the escrow for Elvira Kud’s 2010
 9   purchase of 2758 Hutton Drive in Beverly Hills, California. Id., ¶125. Escrow of the West
10   has offices in Beverly Hills, Woodland Hills and Westlake Village, and boasts that it is
11   “Southern California’s Leading Escrow Company.” Id., ¶ 126. Its Beverly Hills office is
12   located at 9440 S Santa Monica Blvd., Suite 310, Beverly Hills, CA 90210. Id., ¶ 127.
13                        (iv)     Respondent Granite Escrow and Settlement Services
14           Respondent Granite Escrow and Settlement Services (“Granite Escrow”) handled the
15   escrow on Elvira Kud’s purchase and sale of various properties mentioned above, including
16   the property at 2 Narbonne in Newport Beach. Id., ¶ 128. According to publicly available
17   information, Granite Escrow’s office is located at 450 Newport Center Drive, Newport
18   Beach, CA. Id., ¶ 129.
19                        (v)      Respondents Jason Bradshaw and Bradshaw Residential
20                                 Group (n/k/a Coldwell Banker)
21           As noted above, Jason Bradshaw of Bradshaw Residential Group was Elvira Kud’s
22   listing agent for the 2 Narbonne and 310 38 th Street properties in Newport Beach. Id., ¶
23   130. His office is located at 4 Corporate Plaza, Suite 100, Newport Beach, California. Id.,
24   ¶ 131. In or about December 2017 Bradshaw Residential Group was acquired by Coldwell
25   Banker. Id., ¶ 132. Out of an abundance of caution, BTA wishes to serve both Jason
26   Bradshaw d/b/a Bradshaw Residential Group and Coldwell Banker, both of which can be
27   found in this district.
28   \\
                                                      20
                                APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 21 of 27 Page ID #:21



 1                      (vi)   Respondents Anthill Shopnplay and Edward Hill Bakery
 2         Respondents Anthill Shopnplay and Edward Hill Bakery party N beyond are
 3   businesses that are currently owned and operated by Elvira Kud. Id., ¶ 133. They are
 4   located at 1800 Newport Blvd, Costa Mesa, California. Id. BTA Bank wishes to determine
 5   the source of funds Elvira Kud used to establish these businesses, pay rents and/or purchase
 6   the property at 1800 Newport Blvd and any other location(s) where they may operate, pay
 7   employees, make purchases of stock, and, among other things, to determine whether tainted
 8   funds were used in any way relating to these businesses, whether the businesses have any
 9   assets that BTA can attempt to freeze in the UK Case, and whether the operation of these
10   businesses is involved in the money laundering scheme. Id., ¶ 134.
11         The purpose of all of this discovery is to gather evidence of Elvira Kud’s invo lvement
12   in and participation in the Ablyazov-Khrapunov scheme, which is the subject of the UK
13   Case (and of course the criminal proceeding mentioned above), and the involvement in that
14   scheme of the other named defendants. Id., ¶ 136.
15         III.   ARGUMENT
16         Congress enacted Section 1782 to “facilitate the conduct of litigation in foreign
17   tribunals, improve international cooperation in litigation, and put the United States into the
18   leadership position among world nations in this respect.” In re Application Pursuant to 28
19   U.S.C. § 1782 for an Order Permitting Bayer AG to Take Discovery (In re Bayer AG), 146
20   F.3d 188, 191-92 (3d Cir. 1998). Liberal application of Section 1782 in appropriate cases
21   furthers the statute’s twin aims of “provid[ing] efficient means of assistance to participants
22   in international litigation in our federal courts and encourag[ing] foreign countries by
23   example to provide similar means of assistance to our courts.” Schmitz v. Bernstein,
24   Liebhard & Lifshitz, 376 F.3d 79, 84 (2d Cir. 2004).
25         This Application presents a paradigmatic case for judicial assistance. BTA Bank has
26   spent over ten years tracing the stolen $6 Billion through an intricate web of shell
27   companies, straw owners, and other nominees. Because the scale of the money laundering
28   in this case is huge and international — as it had to be given the sums involved — attempts
                                                  21
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 22 of 27 Page ID #:22



 1   by BTA to trace the tainted funds stolen in the Ablyazov-Khrapunov scheme have been
 2   challenging to say the least. Id., ¶ 139. Their quest really has been akin to finding a needle
 3   in a very, very large haystack.
 4         Now that BTA has identified millions of euros in tainted funds transferred to Elvira
 5   Kud’s bank accounts in Monaco within the past 12 months and that significant sums were
 6   thereafter transferred out of those accounts or used to purchase assets, the race quite literally
 7   is on to see where those funds and/or assets currently are so that they can be frozen. In
 8   addition to locating assets to freeze pursuant to the WFO, BTA must ultimately marshal
 9   sufficient evidence to prove their claims against her and obtain a judgment. By issuing
10   these subpoenas to Respondents, BTA wishes to ascertain if any of these transfers ended up
11   in Elvira Kud’s accounts with Respondent Wells Fargo Bank N.A. and gather information
12   about her financial dealings since she entered this district in 2010, as the recent transfers to
13   her are more than likely not the first assets sent to her (or an entity controlled by her) to
14   launder. The need for discovery is particularly acute because neither Ablyazov nor
15   Khrapunov have cooperated with authorities, indeed Ablyazov fled the UK for France so as
16   not to have to testify about the location of his assets and the location of the proceeds of his
17   crimes. Id., ¶ 139. And, as explained below, the three threshold requirements for granting
18   a Section 1782 application are readily met.
19                A.     Respondents are “found” in this district.
20         Based on evidence obtained by BTA’s legal team, it appears that Elvira Kud
21   maintains accounts at Wells Fargo Bank NA in either Costa Mesa or Newport Beach,
22   California (“Costa Mesa Wells Fargo”). Id., ¶¶ 110-111. Because Costa Mesa Wells Fargo
23   “resides” in this district, it is subject to this Court’s authority under Section 1782. Likewise,
24   the Costa Mesa Wells Fargo’s parent company, Wells Fargo & Company, maintains its
25   corporate headquarters in California and has such extensive business operations throughout
26   Orange County and Los Angeles Counties that it, and its affiliated investment service firms,
27   are essentially at home and thus reside in this district. See Goodyear Dunlop Tires
28
                                                    22
                             APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 23 of 27 Page ID #:23



 1   Operations, S.A. v. Brown, 564 US 915, 924 (2011) (corporation will be deemed
 2   “domiciled” in its state of incorporation and where it has its principal place of business).
 3            Yvgeny Bukrinsky d/b/a Omega Enterprises “resides” in this district as his business
 4   is located at 8325 Skyline Dr. in Los Angeles, CA. Id., ¶ 117. Likewise, Granite Escrow
 5   and Settlement Services resides in this district insofar as its office is located at 450 Newport
 6   Center Drive, Newport Beach, CA, and according to its website:
 7            Granite Escrow & Settlement Services is one of California’s largest independent escrow
              companies. Our corporate office is located in Newport Beach and we have branches in Newport
 8            Beach, Beverly Hills, Santa Monica, La Jolla, Irvine, Laguna Woods, San Clemente and San
              Diego.
 9

10   Id., ¶ 129. Respondent Escrow of the West also resides in this district because its offices
11   are located in Beverly Hills, Woodland Hills, and Westlake Village, including at 9440 S
12   Santa Monica Blvd., Suite 310, Beverly Hills, California, 90210. Id., ¶¶ 126-127.
13            Respondents Anthill Shopnplay and Edward Hill Bakery party N beyond both reside
14   in this district as they are both located at 1800 Newport Blvd, Costa Mesa, California. Id.,
15   ¶ 133.
16            Finally, Respondent Jason Bradshaw of Bradshaw Residential Group resides in this
17   district because he maintains his offices at 4 Corporate Plaza, Suite 100, Newport Beach,
18   California. Id., ¶ 131. In or around December 2017, Bradshaw Residential was acquired
19   by Respondent Coldwell Banker, which also can be found in this district. Id., ¶ 132, Ex. K.
20                   B.     Petitioners are “interested persons” under the statute.
21            BTA Bank without doubt qualifies as an interested person under Section 1782. The
22   Supreme Court has held that the term “interested person” in the statute is broad,
23   encompassing any individual who “possesses a reasonable interest in obtaining judicial
24   assistance.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256-57 (2004)
25   (citation and alteration omitted). This includes a complainant before a foreign court. See
26   id. at 256 (“a complainant ‘possess[es] a reasonable interest in obtaining [judicial]
27   assistance,’ and therefore qualifies as an ‘interested person’ within any fair construction of
28   that term.”).
                                                        23
                               APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 24 of 27 Page ID #:24



 1         Here, BTA Bank is the complaining victim in the UK Case. It has recently amended
 2   its claims in the UK Case, where it already has obtained judgements from that court, to
 3   assert claims against Elvira Kud. BTA is tasked with prosecuting its claims in the UK and
 4   seeking to enforce the WFO it has obtained. Any evidence obtained pursuant to the
 5   requested subpoenas directed to Respondents will be used for the purposes of prosecuting
 6   the claims against Elvira Kud in the UK Case. Id., ¶ 135. To the extent that it obtains
 7   information relevant to the pending criminal investigation, it will pass that along to
 8   government authorities. In short, Petitioner is precisely the type of interested person
 9   contemplated in the statute and in the Supreme Court’s Intel opinion.
10                C.      The requested discovery is for use before a foreign tribunal
11         BTA proposes to use the discovery requested in the UK Case and possibly pass it
12   along to law enforcement authorities for their parallel criminal investigation. “Proceedings”
13   qualifying for issuance of a discovery order under Section 1782 include cases pending
14   before an international tribunal, such as the UK court here, and “criminal investigations
15   conducted before formal accusation.” 28 U.S.C. § 1782(a). Adjudicatory proceedings need
16   not be imminent or pending “for an applicant to invoke § 1782(a) successfully.” Intel, 542
17   U.S. at 253. Indeed, as the legislative history shows, “[T]he [district] court[s] have
18   discretion to grant assistance when proceedings are pending before investigation
19   magistrates in foreign countries.” S. Rep. No. 1580, at 7, U.S. Code Cong. & Admin. News
20   1964, pp. 3782, 9788. Here, the UK Case is a formal court proceeding before a foreign
21   tribunal, namely the UK High Court.        There is also a pending criminal investigation in
22   Kazakhstan. Both the UK Case and the criminal investigation qualify as “proceedings”
23   under the statute.
24         Further, the discovery requested in this Application falls squarely within the statute’s
25   purview in so far as it will be used in those proceedings. It is sought in furtherance of the
26   UK Case as part of BTA’s ongoing investigation and pursuant to the orders of that court.
27   The scope of that investigation extends to all participants in the Ablyazov-Khrapunov
28
                                                   24
                             APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
       Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 25 of 27 Page ID #:25



 1   scheme including those such as defendant Elvira Kud, who appear to have held assets for
 2   their co-schemers and/or laundered money for them. Id., ¶¶ 135-139.
 3         The requested discovery, which is related to Elvira Kud’s financial transactions and
 4   assets, can be used as evidence of Elvira Kud’s participation in the money-laundering
 5   scheme or to locate other such evidence. Further, it can be used to determine whether her
 6   accounts at the Wells Fargo Respondents hold tainted assets and/or identify other assets and
 7   accounts for which an additional freeze or other court order can be obtained in the UK Case.
 8   Id., ¶ 105. The information in Respondents’ possession would not only be relevant but may
 9   be essential to the progress of BTA’s investigation against Elvira Kud and her co-
10   conspirators.
11                   D.   The Application should be granted in the exercise of the Court’s
                          discretion.
12

13         Where, as here, Section 1782’s threshold requirements are met, the decision whether
14   to grant the application rests within the district court’s discretion. The Supreme Court has
15   articulated several factors for a court to consider in determining whether to grant an
16   application, including (1) whether the person from whom discovery is sought is a particip ant
17   in the foreign proceeding; (2) the nature of the foreign tribunal and proceedings, and the
18   receptivity of the foreign government, court, or agency to the assistance of the U.S. federal
19   courts; (3) whether the application conceals an attempt to circumvent foreign proof-
20   gathering restrictions or other public policies; and (4) whether the discovery would be
21   unduly intrusive or burdensome. Intel, 542 U.S. at 264-66. All of these factors weigh in
22   favor of granting this Application.
23         First, Respondents are not participants in the underlying foreign proceeding, and
24   BTA has no independent means of securing their cooperation absence issuance of the
25   requested subpoenas.
26         Second, the court in the UK Case has already considered evidence of Elvira Kud’s
27   activities and assets in connection with entry of the WFO and thus likely will do so again if
28
                                                  25
                            APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
          Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 26 of 27 Page ID #:26



 1   further evidence is obtained pursuant to these subpoenas, thus negating any concern that the
 2   UK is or will be unreceptive to the Court’s assistance. Id., ¶ 108.
 3           Third, the Application does not seek to circumvent proof-gathering restrictions, but
 4   rather to fill a gap in foreign discovery devices — a goal firmly in line with the statute’s
 5   overarching purpose of “providing efficient means of assistance to participants in
 6   international litigation in our federal courts.” Application of Malev Hungarian Airlines,
 7   964 F.2d 97, 100 (2d Cir. 1992).
 8           Finally, the discovery sought here is exactly the sort of discovery financial
 9   institutions and other businesses routinely receive from litigants in civil cases trying to
10   locate evidence of assets and/or financial transactions and from law enforcement authorities
11   investigating money laundering. Because it is routine and restricted to Respondents’
12   business documents, the request is not unduly intrusive or burdensome. This is especially
13   so in light of the potential benefit to Applicant from the requested discovery. The relatively
14   de minimis burden on Respondents’ resources and time is an insufficient basis for declining
15   to aid the investigation’s critical truth-seeking mission.
16           IV.   CONCLUSION
17           WHEREFORE, Applicant respectfully requests the Court grant Applicant leave to
18   serve Respondents Wells Fargo Bank, NA, Wells Fargo & Company, Wells Fargo Clearing
19   Services, LLC., Wells Fargo Financial Advisors Network LLC, and related entities; Anthill
20   Shopnplay and Edward Hill Bakery party N beyond, accountant/tax preparer Yvgeny
21   Bukrinsky (d/b/a Omega Enterprises); Granite Escrow and Settlement Services and Escrow
22   of the West; Jason Bradshaw d/b/a Bradshaw Residential Group; and Coldwell Banker with
23   the subpoenas attached to this Application.
24   \\
25   \\
26   \\
27   \\
28   \\
                                                   26
                             APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
     Case 8:20-mc-00126 Document 1 Filed 12/02/20 Page 27 of 27 Page ID #:27



 1      DATED: December 2, 2020       GREENBERG TRAURIG, LLP
 2

 3                                 By:        /s/ Carolyn F. McNiven
 4                                           Carolyn F. McNiven

 5
                                      Attorneys for Applicant JSC BTA Bank
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            27
                      APPLICATION FOR DISCOVERY UNDER 28 U.S.C. § 1782
